UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 June 8, 2010 Date of Report (Date of earliest event reported) M&F BANCORP, INC. (Exact Name of Registrant as Specified in Charter) North Carolina 000-27307 56-1980549 State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 2634 Durham-Chapel Hill Boulevard Durham, North Carolina (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (919) 683-1521 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: qWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) qSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) qPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) qPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INDEX Item 5.07 Submission of Matters to a Vote of Security Holders 3 Signatures 4 Explanatory Note: This Amendment No.1 to Form 8-K is being filed to correct a typographical error in the number of broker non-votes disclosed in the election of directors on the Form 8-K filed on June14, 2010. Item 5.07Submission of Matters to a Vote of Security Holders On June 8, 2010, M&F Bancorp, Inc. (“Bancorp”) held its Annual Meeting of Stockholders.Of the 2,031,377 shares of common stock outstanding as of the record date for the meeting,1,284,241 shares were present at the meeting in person or by proxy.The results of the meeting are as follows: 1) Election of eight directors, each for a term of one year: Number of Shares Nominee Votes For Votes Withheld Broker Non-Votes WillieT.Closs,Jr. MichaelL.Lawrence JosephM.Sansom KimD.Saunders AaronL.Spaulding JamesH.Speed, Jr. JamesA.Stewart Connie J. White The eight nominees for election as directors received the greatest number of votes and were elected direc­tors. 2) Non-binding advisory resolution to approve the compensation of Bancorp’s named executive officers: Number of Shares Votes For Votes Against Abstentions Broker Non-Votes 1 The vote required to approve this proposal was the affirmative vote of a majority of the votes cast on the proposal.Accordingly, this proposal was approved. 3) Ratification of the appointment of Grant Thornton, LLP as Bancorp’s independent registered public accounting firm for the fiscal year ending December 31, 2010: Number of Shares Votes For Votes Against Abstentions Broker Non-Votes 0 The vote required to approve this proposal was the affirmative vote of a majority of the votes cast on the proposal.Accordingly, this proposal was approved. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:June 14, 2010 M&F BANCORP, INC. /s/ Kim D. Saunders Signature Name:Kim D. Saunders Title:President and Chief Executive Officer
